--------------------------------------------------------------------------------

OPTION AGREEMENT

THIS AGREEMENT made effective as of the 12 day of May, 2016

BETWEEN:

Brandon Wilson Association Placer, with an office at 14605 Geronimo Trail, Reno
NV,
89521 USA
(the "Optionor")

OF THE FIRST PART

AND:

Enertopia Corporation, a company with an office at Suite 950 1130 West Pender,
Vancouver, BC, V6E 4A4 Canada
(the "Optionee")

OF THE SECOND PART

WHEREAS:

A.     The Optionor entered in to a letter of intent with the Optionee as
represented by S P W Inc. dated April 21, 2016 (the “LOI”), pursuant to which
the Optionee has the exclusive option to acquire an undivided 100% right, title
and interest in and to certain mineral claims as set out in Schedule A (the
“Brandon Wilson Association Placer Concessions”), mining claim Concession are
referred to as the “Concessions” or the “Property” and taken together are known
as the “Central Nevada Lithium Brine Project”. The Optionee may acquire the
Property, subject to the Royalty (as defined herein), on the terms and
conditions hereinafter set forth.

B.     The Concessions are held to the benefit of the Optionor. It is understood
that the Optionee will be acquiring the Concessions held by the Optionor.

C.     The Concessions are subject to a 1.5 per cent Net Smelter Returns Royalty
that can be repurchased at any time for $500,000 for every 1/3 (or 0.5 per cent)
from production from such claims as more particularly described in Schedule B to
this Agreement.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the sum of $1.00
now paid by the Optionee to the Optionor (the receipt and sufficiency of which
is hereby acknowledged), the parties agree as follows:

1.

DEFINITIONS. For the purposes of this Agreement the following words and phrases
shall have the following meanings, namely:

      (a)

"Option" means the option to acquire an undivided 100% right, title and interest
in and to the Property, subject to the Royalty, as provided in this Agreement;

      (b)

"Option Period" means the period from the date of this Agreement to and
including the date of exercise or termination of the Option;

      (c)

"Property" means the mineral claims located in Churchill, Lander and Nye
Counties, Nevada as more particularly set out in Schedule "A" hereto, including
any replacement or successor claims, and all mineral/mining leases and other
mining interests derived from any such claims. Any reference herein to any
mineral claim comprising the Property includes any mineral/mining leases or
other interests into which such mineral claim may have been replaced or
converted;


--------------------------------------------------------------------------------

2

(d)

"Property Rights" means all licenses, permits, easements, rights-of-way,
certificates and other approvals obtained by either of the parties either before
or after the date of this Agreement and necessary for the exploration of the
Property, or for the purpose of placing the Property into production or
continuing production therefrom;

        (e)

"Royalty" means a royalty of 1.5% of net smelter returns which can be purchased
for $500,000 per 1/3 (or 0.5%) payable to S P W Inc., as more particularly
defined in Schedule "B";

        (f)

"Shares" means the common shares in the capital of the Optionee, as constituted
on the date hereof, to be issued to the Optionor pursuant to the exercise of the
Option; and

        (g)

“Bonus Shares” means the common shares in the capital of the Optionee, as
constituted on the date hereof, to be issued to the Optionor pursuant to the
discovery of a Lithium enriched brine with an average 300ppm Li over 100 foot
vertical interval in the enriched lithium brine in the Central Nevada Brine
Project. 1,000,000 Bonus Shares will be issued per each successful property
discovery meeting the foregoing criteria up to a maximum 3,000,000 Bonus Shares.

        2.

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE OPTIONOR.

        (a)

The Optionor represents and warrants to and covenants with the Optionee, with
the knowledge that the Optionee relies upon same in entering into this
Agreement, that:

        (i)

it has been duly formed and validly exists in good standing with respect to the
filing of annual reports under the laws of its jurisdiction of formation;

        (ii)

no proceedings are pending for, and it is unaware of any basis for the
institution of any proceedings leading to, its dissolution or winding up or
being placed into bankruptcy;

        (iii)

it has all requisite power and capacity, and has duly obtained all requisite
authorizations and performed all requisite acts, to enter into and perform its
obligations hereunder, it has duly executed and delivered this Agreement and
such constitutes a legal, valid and binding obligation of it enforceable against
it in accordance with the Agreement's terms, and the entering into of this
Agreement and the performance of its obligations hereunder does not and will not
result in a breach of, default under or conflict with any of the terms and
provisions of any of its constituting documents, any resolutions of its
partners, any indenture, agreement or other instrument to which it is a party or
by which it is bound or the Property may be subject, or any statute, order,
judgment or other law or ruling of any competent authority;

        (iv)

it is legally entitled to hold the Property and the Property Rights and will
remain so entitled until and always to the extent such is required for the due
transfer to the Optionee of its requisite interest in and to the Property
pursuant to and upon the exercise of the Option, subject to the Optionee keeping
the claims in good standing as set out in Section 7(a) of this Agreement;

        (v)

it is, and at the time of each transfer to the Optionee of an interest in and to
the Property pursuant to and upon the exercise of the Option it will be, the
beneficial owner of all right, title and interest in and to such transferred
interest, free and clear of all liens, charges, claims, liabilities and adverse
interests of any nature or kind, subject only to the Schedule B Royalty, and no
taxes or rentals are or will be due in respect of the Property; the mineral
claims comprising the Property and the mineral agreements in respect thereof
have been, to the best of the Optionor's knowledge and belief after reasonable
inquiry, duly and validly located, granted, entered into and recorded, as the
case may be, pursuant to the laws of the jurisdiction in which the Property is
situate and are in each case in good standing with respect to all filings, fees,
rentals, taxes, assessments, work commitments and other obligations and
conditions on the date hereof;


--------------------------------------------------------------------------------

3

  (vi)

to the knowledge of the Optionor there are neither any adverse claims or
challenges against, or to the ownership or title to, any of the mineral claims
comprising the Property or to the validity or enforceability of any of the
mineral agreements in respect thereof, nor to the knowledge of the Optionor
after due inquiry is there any basis therefor, and there are no outstanding
agreements, options or other rights and interests to acquire or purchase the
Property or any portion thereof or any interest therein, and no person has any
royalty or other interest whatsoever in the production from any of the mineral
claims comprising the Property or otherwise except as disclosed in this
Agreement;

        (vii)

to the knowledge of the Optionor it has the right to use the surface to the
extent necessary subject to the overriding mining laws in effect in respect of
the Property which are necessary or desirable to conduct the exploration and
development thereof, including but not limited to the activities contemplated in
Section 6 hereof;

        (viii)

no third party consent of any kind is required by the Optionor to enter into
this Agreement and grant the Option contemplated hereby;

        (ix)

the Optionor has not conducted any work on the Property that was not in
accordance with all applicable environmental laws, orders and rulings;

        (x)

any Shares issued to the Optionor have not been and will not be registered under
the United States Securities Act of 1933, as amended (the "1933 Act"), or any
State securities laws, and may not be offered and sold, directly or indirectly,
in the United States or by or to or for the account or benefit of a U.S. Person
(as defined in Regulation S ("Regulation S") promulgated under the 1933 Act)
without registration under the 1933 Act and any applicable State securities
laws, unless an exemption from registration is available;

        (xi)

the Optionee has no present intention and is not obligated under any
circumstances to register the Shares, or to take any other actions to facilitate
or permit any proposed resale or transfer thereof in the United States or
otherwise by or to or for the account or benefit of a U.S. Person, and in
particular, the Optionor and the Optionee further acknowledge and agree that the
Optionee is hereby required to refuse to register any transfer of the Securities
not made in accordance with the provisions of Regulation S, pursuant to
registration under the 1933 Act, or pursuant to an available exemption from
registration;

        (xii)

in the event that any of the Shares are subject to a hold period or any other
restrictions on resale and transferability, the Optionee will place a legend on
the certificates representing the Securities as are required under Securities
Act (British Columbia), the Canadian Securities Exchange or as otherwise
required by applicable regulatory authorities;

        (xiii)

the Optionor acknowledges and agrees that the Shares will be subject to hold
periods and restrictions on resale in accordance with applicable securities laws
and the requirements of the Canadian Securities Exchange, and it is the
Optionor's responsibility to determine what those hold periods and restrictions
are before selling or otherwise transferring any Shares; and


--------------------------------------------------------------------------------

4

(xiv)

the Optionor acknowledges and agrees that the Shares will be issued pursuant to
pursuant to exemptions (the "Exemptions") from the registration and prospectus
requirements of applicable securities laws. The Shares will be subject to a
number of resale restrictions, including a restriction on trading. Until the
restriction on trading expires, the Optionor will not be able to trade the
Shares unless the Optionor complies with an exemption from the prospectus and
registration requirements under applicable securities laws. The Optionor
acknowledges and agrees that the Optionor will be receiving the Shares as
Principal and that the Shares are being issued pursuant to the Exemption
provided for in Section 2.13 (Petroleum, Natural Gas and Mining Properties) of
National Instrument 45-106 –

       

Prospectus and Registration Exemptions.

        (b)

The representations and warranties contained in this section are provided for
the exclusive benefit of the Optionee, and a breach of any one or more thereof
may be waived by the Optionee in whole or in part at any time without prejudice
to its rights in respect of any other breach of the same or any other
representation or warranty, and the representations and warranties contained in
this section shall survive the execution and performance of this Agreement and
of any transfers, assignments, deeds or further documents or acts of the parties
respecting the Property.

        3.

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE OPTIONEE.

        (a)

The Optionee represents and warrants to and covenants with the Optionor, with
the knowledge that the Optionor relies upon same in entering into this
Agreement, that:

        (i)

it has been duly incorporated, amalgamated or continued and validly exists as a
corporation in good standing with respect to the filing of annual reports under
the laws of its jurisdiction of incorporation, amalgamation or continuation;

        (ii)

no proceedings are pending for, and it is unaware of any basis for the
institution of any proceedings leading to, its dissolution or winding up or
being placed into bankruptcy or subject to any other laws governing the affairs
of insolvent corporations;

        (iii)

it has all requisite corporate power and capacity, and has duly obtained all
requisite corporate authorizations and performed all requisite corporate acts,
to enter into and perform its obligations hereunder, it has duly executed and
delivered this Agreement and such constitutes a legal, valid and binding
obligation of it enforceable against it in accordance with the Agreement's
terms, and the entering into of this Agreement and the performance of its
obligations hereunder does not and will not result in a breach of, default under
or conflict with any of the terms and provisions of any of its constituting
documents, any resolutions of its shareholders or directors, any indenture,
agreement or other instrument to which it is a party or by which it is bound or
the Property may be subject, or any statute, order, judgment or other law or
ruling of any competent authority applicable to it; and

        (iv)

it is lawfully authorized to hold mineral claims and real property under the
laws of the jurisdiction in which the Property is situate.


--------------------------------------------------------------------------------

5

(b)

The representations and warranties contained in this section are provided for
the exclusive benefit of the Optionor, and a breach of any one or more thereof
may be waived by the Optionor in whole or in part at any time without prejudice
to its rights in respect of any other breach of the same or any other
representation or warranty, and the representations and warranties contained in
this section shall survive the execution hereof.

        4.

GRANT AND EXERCISE OF OPTION.

        (a)

The Optionor hereby grants to the Optionee the sole and exclusive right and
option to acquire up to an undivided 100% right, title and interest in and to
the Property, free and clear of all charges, encumbrances, claims, liabilities
and adverse interests of any nature or kind, except for the Royalty.

        (b)

The Option shall be in good standing and exercisable by the Optionee by paying
the following amounts on or before the dates specified in the following
schedule:

        (i)

paying the Optionor $7,000 on signing the letter of intent (paid) to S P W Inc.
,

        (ii)

paying the Optionor $12,000 or as otherwise directed by the Optionor on or
before the execution of this Agreement and issuing to the Optionor 3,500,000
common shares in the capital stock of the Optionee as soon as practicable
following the execution of this Agreement as per the Optionor delivery
instructions,

        (iii)

paying the Optionor $12,000 on or before the six month anniversary of this
Agreement or as otherwise directed by the Optionor,

        (iv)

paying the Optionor $22,500 on or before the one year anniversary of this
Agreement or as otherwise directed by the Optionor,

        (c)

The Optionor acknowledges and agrees that the Shares will be subject to hold
periods and restrictions on resale in accordance with applicable securities
laws.

        (d)

All payments made pursuant to Section 4(b) shall be made by check or wire
transfer delivered as the Optionor may instruct. Upon making payment, the
Optionee shall be relieved of any responsibility for such payment to the
Optionor.

        5.

DELIVERIES AND CONVEYANCE

        (a)

Optionee Rights. By executing this Agreement the Optionor hereby grants to the
Optionee the sole and exclusive right to purchase the Property from the
Optionor, which right shall grant possession of the Property exclusively to the
Optionee, its successors and assigns. During the term of the Agreement, the
Optionee shall have the right to conduct all activities related to the mineral
exploration, development and mining of the Property, subject to the terms of
this Agreement.

        (b)

Items to Be Delivered by the Optionor on exercise of Option. The Optionor shall
deliver or cause to be delivered to the Optionee:

        (i)

A fully executed Deed to Unpatented Mining Claims for the Property; and

        (ii)

Any affidavit or disclosure statement or certification as may be required under
the laws of the State of Nevada for the conveyance of the Property.


--------------------------------------------------------------------------------

6

(c)

Items to Be Delivered by the Optionee on effective date of Option. On the
effective date, the Optionee, at its sole cost and expense, shall deliver, or
cause to be delivered to the Optionor the initial payment due under this
Agreement.

        (d)

Completion of Option.

        (i)

Completion of Option. The completion of option with respect to the conveyance of
the Property (the “Completion of Option”) shall occur upon the Optionee
completing payment to the Optionor of the payments described in Section 4(b)
above. If the date for the Completion of Option is not a business day for the
County Recorder of the county in which the Property is located, then the
Completion of Option shall occur on the first business day thereafter. The
Completion of Option shall occur at such location as the parties may agree. The
Optionee shall have the right to close prior to the Closing Deadline upon
providing the Optionor with not less than ten (10) days prior written notice and
payment of the full purchase price.

        (ii)

Delivery of Title. Optionor, upon receiving full payment of the balance due
under Section 4(b), shall deliver to the Optionee, or its heirs or assigns, the
executed deed described in Section 5(b) above.

        6.

RIGHT OF ENTRY. Throughout the Option Period, the Optionee and its directors,
officers, employees, servants, agents and independent contractors, shall have
the sole and exclusive right in respect of the Property to:

        (a)

enter thereon;

        (b)

have exclusive and quiet possession thereof;

        (c)

do such prospecting, exploration, development and other mining work thereon and
thereunder as the Optionee in its sole discretion may determine advisable;

        (d)

bring upon and erect upon the Property such buildings, plant, machinery and
equipment as the Optionee may deem advisable; and

        (e)

remove therefrom and dispose of reasonable quantities of ores, minerals and
metals for the purposes of obtaining assays or making other tests.

        7.

OBLIGATIONS OF THE OPTIONEE DURING OPTION PERIOD. During the Option Period, the
Optionee shall:

        (a)

maintain in good standing those mineral claims comprising the Property by the
doing and filing of assessment work or the making of payments in lieu thereof,
by the payment of taxes and rentals, and the performance of all other actions
which may be necessary in that regard and in order to keep such mineral claims
free and clear of all liens and other charges arising from the Optionees
activities thereon except those at the time contested in good faith by the
Optionee;

        (b)

keep the Mining Claims in good standing by making payments to the Bureau of Land
Management ("BLM") and to Lander and Nye County on or before August 31 of each
year during the currency hereof and by the doing of all other acts and things
and making all other payments which may be necessary in these regards,
including, but not limited to, any payments or acts required by the BLM and the
State of Nevada;

        (c)

permit the partners, employees and designated consultants of the Optionor, at
their own risk and expense, access to the Property at all reasonable times, and
the Optionor agrees to indemnify the Optionee against and to save it harmless
from all costs, claims, liabilities and expenses that the Optionee may incur or
suffer as a result of any injury (including injury causing death) to any
partner, employee or designated consultant of the Optionor while on the
Property;


--------------------------------------------------------------------------------

7

  (d)

do all work on the Property in a good and workmanlike fashion and in accordance
with all applicable laws, regulations, orders and ordinances of any governmental
authority;

        (e)

indemnify and save the Optionor harmless in respect of any and all costs,
claims, liabilities and expenses arising out of the Optionees activities on the
Property, but the Optionee shall incur no obligation hereunder in respect of any
such costs, claims. liabilities and expenses arising or damages suffered after
termination of the Option if upon termination of the Option any workings on or
improvements to the Property made by the Optionee are left in a safe condition
and in full compliance with requirements of all environmental laws and
regulations;

        (f)

permit the Optionor, at its own expense, reasonable access to the Property as
long as this agreement is in effect;

        (g)

deliver to the Optionor, forthwith upon receipt thereof, copies of all reports,
maps, assay results and other technical data compiled by or prepared at the
direction of the Optionee with respect to the Property.

The Optionor acknowledges and agrees that all technical and other information
concerning the Property provided by the Optionee to it, directly or indirectly,
shall be treated as confidential information, and it shall not copy, transmit or
otherwise disclose, disseminate or use such information, including but not
limited to use in violation of insider trading and other provisions of
applicable securities laws, without the express written consent of the Optionee,
except for information news released or made public in another manner by the
Optionee prior to release by the Optionor.

8.

TERMINATION OF OPTION.

        (a)

The Option shall terminate:

        (i)

subject to paragraphs 14 and 15 hereof, upon the Optionee failing to make any
payment or issuance of Shares which must be made or issued in exercise of the
Option;

        (ii)

subject to paragraphs 14 and 15 hereof, upon the Optionee failing to remedy a
default as provided therein; or

        (iii)

at any other time, by the Optionee giving a minimum of fifteen (15) days notice
of such termination to the Optionor. In the event that the Optionee provides
such notice less than fifteen (15) days prior to August 31st of any year, the
Optionee shall pay all claim maintenance fees and lease payments for such year.

        (b)

If the Option is terminated otherwise than upon the exercise thereof, the
Optionee shall:

        (i)

deliver or make available at no cost to the Optionor, within 90 days of such
termination, all drill core, RC hole chip trays, copies of all reports, maps,
assay results and other relevant technical data compiled by, prepared at the
direction of, or in the possession of the Optionee with respect to the Property
and not theretofore furnished or made available to the Optionor;


--------------------------------------------------------------------------------

8

  (ii)

reclaim the Property in accordance with the requirements of all applicable
environmental laws and regulations, but only to the extent that such
requirements result from the Optionees activities on the Property hereunder.

          (c)

If the Option is terminated otherwise than upon the exercise thereof, the
Optionee shall have the right, within a period of 180 days following the end of
the Option Period, to remove from the Property all buildings, plant, equipment,
machinery, tools, appliances and supplies which have been brought upon the
Property by or on behalf of the Optionee, and any such property not removed
within such 180 day period shall thereafter become the property of the Optionor.


9.

POWER TO CHARGE PROPERTY. The Optionor shall not grant or permit to exist any
liens, charges or mortgages (collectively referred to as an "encumbrance") upon
the property or any portion thereof. At any time after the Optionee has
exercised the Option, in whole or in part, the Optionee may grant encumbrances
upon the Property or any portion thereof, upon any mill or other fixed assets
located thereon, and upon any or all of the tangible personal property located
on or used in connection with the Property, to secure financing for the
development of the Property, always provided that, unless otherwise agreed to by
the Optionor, it shall be a term of each encumbrance that the encumbrancee or
other person acquiring title to the Property upon enforcement of the encumbrance
shall hold the same subject to the Royalty as if the encumbrancee or such other
person had executed this Agreement.

    10.

TRANSFERS. The Optionee may at any time either during the Option Period or
thereafter, sell, transfer or otherwise dispose of all or any portion of its
interest in and to the Property and this Agreement provided that any purchaser,
transferee or recipient of any such interest shall have first delivered to the
Optionor a written agreement to be bound by the terms of this Agreement.

    11.

SURRENDER OF PROPERTY INTERESTS PRIOR TO TERMINATION OF AGREEMENT. The Optionee
may at any time during the Option Period elect to abandon any one or more of the
mineral claims comprised in the Property by giving notice to the Optionor of
such intention. Any claims so abandoned shall be in good standing under the laws
of the jurisdiction in which they are situate at the date of abandonment. Upon
any such abandonment, the mineral claims so abandoned shall for all purposes of
this Agreement cease to form part of the Property and, if title to such claims
has been transferred to the Optionee, the Optionee shall retransfer such title
to the Optionor at the Optionees expense.

    12.

FORCE MAJEURE.


  (a)

If the Optionee is at any time either during the Option Period or thereafter
prevented or delayed in complying with any provisions of this Agreement by
reason of strikes, lock-outs, labour shortages, power shortages, fuel shortages,
fires, wars, acts of God, governmental regulations restricting normal
operations, shipping delays or any other reason or reasons, other than lack of
funds, beyond the control of the Optionee, the time limited for the performance
by the Optionee of its obligations hereunder shall be extended by a period of
time equal in length to the period of each such prevention or delay except where
in violation of the underlying agreements, but nothing herein shall discharge
the Optionee from its obligations hereunder to maintain the Property in good
standing;

        (b)

The Optionee shall give prompt notice to the Optionor of each event of force
majeure and upon cessation of such event shall furnish to the Optionor with
notice to that effect together with particulars of the number of days by which
the obligations of the Optionee hereunder have been extended by virtue of such
event of force majeure and all preceding events of force majeure.


13.

CONFIDENTIAL INFORMATION. No information furnished by the Optionee to the
Optionor hereunder in respect of the activities carried out on the Property by
the Optionee, or related to the sale of minerals, ore, bullion or other product
derived from the Property, shall be published or disclosed by the Optionor
without the prior written consent of the Optionee, but such consent in respect
of the reporting of factual data shall not be unreasonably withheld, and shall
not be withheld in respect of information required to be publicly disclosed
pursuant to applicable securities or corporation laws, regulations or policies.
Where such information has been news released or put into the public domain in
some other manner by the Optionee no such approval is necessary either prior to
or following disclosure by the Optionor.


--------------------------------------------------------------------------------

9

14.

ARBITRATION.

      (a)

All questions or matters in dispute under this Agreement shall be submitted to
arbitration pursuant to the terms hereof.

      (b)

It shall be a condition precedent to the right of any party to submit any matter
to arbitration pursuant to the provisions hereof, that any party intending to
refer any matter to arbitration shall have given not less than 30 days' prior
notice of its intention to do so to the other party, together with particulars
of the matter in dispute. On the expiration of such 30 days, the party who gave
such notice may proceed to refer the dispute to arbitration as provided in
paragraph (c).

      (c)

The party desiring arbitration shall appoint one arbitrator, and shall notify
the other party of such appointment, and the other party shall, within 30 days
after receiving such notice, either consent to the appointment of such
arbitrator which shall then carry out the arbitration or appoint an arbitrator,
and the two arbitrators so named, before proceeding to act, shall, within 30
days of the appointment of the last appointed arbitrator, unanimously agree on
the appointment of a third arbitrator to act with them and be chairman of the
arbitration herein provided for. If the other party shall fail to appoint an
arbitrator within 30 days after receiving notice of the appointment of the first
arbitrator, the first arbitrator shall be the only arbitrator. If the two
arbitrators appointed by the parties shall be unable to agree on the appointment
of the chairman, the chairman shall be appointed under the provisions of the
Commercial Arbitration Act of British Columbia. Except as specifically otherwise
provided in this section, the arbitration herein provided for shall be conducted
in accordance with such Act. The chairman, or in the case where only one
arbitrator is appointed, the single arbitrator, shall fix a time and place in
Vancouver, British Columbia, for the purpose of hearing the evidence and
representations of the parties, and he shall preside over the arbitration and
determine all questions of procedure not provided for under such Act or this
section. After hearing any evidence and representations that the parties may
submit, the single arbitrator, or the arbitrators, as the case may be, shall
make an award and reduce the same to writing, and deliver one copy thereof to
each of the parties. The expense of the arbitration shall be paid as specified
in the award.

      (d)

The parties agree that the award of a majority of the arbitrators, or in the
case of a single arbitrator, of such arbitrator, shall be final and binding upon
each of them.

      15.

DEFAULT. If at any time during the Option Period, the Optionee is in default of
any material provision in this Agreement, the Optionor may terminate this
Agreement, but only if:

      (a)

it shall have first given to the Optionee a notice of default containing
particulars of the obligation which the Optionee has not performed, or the
warranty breached; and

      (b)

the Optionee has not, within 60 days following delivery of such notice of
default, cured such default or commenced proceedings to cure such default by
appropriate payment or performance, the Optionee hereby agreeing that should it
so commence to cure any default it will prosecute the same to completion without
undue delay.

     

Should the Optionee fail to comply with the provision of subparagraph (b), the
Optionor may thereafter terminate this Agreement by giving notice thereof to the
Optionee, always provided that the default in question has not been cured or
substantially cured at the time of the Optionee giving such notice of
termination.


--------------------------------------------------------------------------------

10

16.

NOTICES. Each notice, demand or other communication required or permitted to be
given under this Agreement shall be in writing and shall be delivered or
telecopied to such party at the address for such party specified above. The date
of receipt of such notice, demand or other communication shall be the date of
delivery thereof if delivered or, if given by telecopier (with electronic
confirmed receipt), shall be deemed conclusively to be the next business day.
Either party may at any time and from time to time notify the other party in
writing of a change of address and the new address to which notice shall be
given to it thereafter until further change.

      17.

GENERAL.

      (a)

This Agreement shall supersede and replace any other agreement or arrangement,
whether oral or written, heretofore existing between the parties in respect of
the subject matter of this Agreement.

      (b)

No consent or waiver expressed or implied by either party in respect of any
breach or default by the other in the performance by such other of its
obligations hereunder shall be deemed or construed to be a consent to or a
waiver of any other breach or default.

      (c)

The parties shall promptly execute or cause to be executed all documents, deeds,
conveyances and other instruments of further assurance and do such further and
other acts which may be reasonably necessary or advisable to carry out fully the
intent of this Agreement or to record wherever appropriate the respective
interest from time to time of the parties in the Property.

      (d)

This Agreement shall enure to the benefit of and be binding upon the parties and
their respective successors and permitted assigns.

      (e)

This Agreement shall be governed by and construed in accordance with the laws of
British Columbia.

      (f)

Time shall be of the essence in this Agreement.

      (g)

Wherever the neuter and singular is used in this Agreement it shall be deemed to
include the plural, masculine and feminine, as the case may be.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

SIGNED AND DELIVERED BY
Brandon Wilson Association Placer

Per:             Authorized Signatory               SIGNED AND DELIVERED BY  
Enertopia Corporation           Per:             Authorized Signatory  


--------------------------------------------------------------------------------

SCHEDULE "A"

Central Nevada Lithium Brine Project Concessions

BIG SMOKY VALLEY, NYE COUNTY NEVADA

CLAIM NUMBER STAKING DATE BSV1 April 23, 2016 BSV2 April 23, 2016 BSV3 April 23,
2016 BSV4 April 23, 2016 BSV5 April 23, 2016 BSV6 April 23, 2016 BSV7 April 23,
2016 BSV8 April 23, 2016 BSV9 April 23, 2016 BSV10 April 23, 2016 BSV11 April
23, 2016 BSV12 April 23, 2016 BSV13 April 23, 2016 BSV14 April 23, 2016 BSV15
April 23, 2016 BSV16 April 23, 2016 BSV17 April 24,2016 BSV18 April 24,2016
BSV19 April 24,2016 BSV20 24 April 2016 BSV21 April 24,2016 BSV22 April 24,2016
BSV23 April 24,2016


--------------------------------------------------------------------------------

2

BSV24 April 24, 2016 BSV25 April 24,2016 BSV26 April 24, 2016 BSV27 April 24,
2016 BSV28 April 24, 2016 BSV29 April 24, 2016 BSV30 April 24, 2016 BSV31 April
24, 2016 BSV32 April 24, 2016 BSV33 April 24, 2016 BSV34 April 24, 2016 BSV35
April 24, 2016 BSV36 April 24, 2016 BSV37 April 24, 2016 BSV38 April 24, 2016
BSV39 April 24, 2016 BSV40 April 24, 2016 BSV41 April 24, 2016 BSV42 April 24,
2016 BSV43 April 24, 2016 BSV44 April 24, 2016 BSV45 April 24, 2016 BSV46 April
24, 2016 BSV47 April 24, 2016 BSV48 April 24, 2016 BSV49 April 24, 2016


--------------------------------------------------------------------------------

3

BSV50 April 24, 2016 BSV51 April 24, 2016 BSV52 April 24, 2016 BSV53 April 24,
2016 BSV54 April 24, 2016 BSV55 April 24, 2016 BSV56 April 24, 2016 BSV57 April
24, 2016 BSV58 April 24, 2016 BSV59 April 24, 2016 BSV60 April 24, 2016 BSV61
April 24, 2016 BSV62 April 24, 2016 BSV63 April 24, 2016 BSV64 April 24, 2016

EDWARDS CREEK VALLEY, CHURCHILL COUNTY NEVADA

CLAIM NUMBER STAKING DATE ECV1 April 24, 2016 ECV2 April 24, 2016 ECV3 April 24,
2016 ECV4 April 24, 2016

SMITH CREEK VALLEY, LANDER COUNTY NEVADA

CLAIM NUMBER STAKING DATE SCV1 April 24, 2016


--------------------------------------------------------------------------------

4

SCV2 April 24, 2016 SCV3 April 24, 2016 SCV4 April 24, 2016

SCHEDULE "B"

To the Option Agreement Between Brandon Wilson Association Placer and Enertopia
Corporation
Effective as of May 12, 2016

Royalty

Any capitalized terms not defined in this Schedule "B" have the meaning ascribed
to them in the Option Agreement to which this Schedule "B" is attached.

The Royalty reserved herein shall be subject to the following:

1.

Definitions

a.      "Commercial Operation" means the operation of the Property or any part
thereof as a mine but not including any bulk sampling programs or pilot plant or
test operations. Commercial Operation shall be deemed to have commenced on date
of the first sale of Product from the Property.

b.      "Gross Revenues" means the aggregate of the following revenues (without
duplication) received or accrued in each quarterly period:

(i)

the revenue from arm's length purchasers of all Products;

    (ii)

the fair market value of all Products sold to persons not dealing at arm's
length with Enertopia Corporation; and

    (iii)

any proceeds of insurance on Products;

c.      "Net Smelter Return" means Gross Revenues less Permissible Deductions.

d.      “Permissible Deductions” means the aggregate of the following charges
(without duplication) that are paid or accrued with respect to the Property in
each quarterly period:

(i)

transportation costs for Products from the Property to the place of delivery of
Products to a purchaser thereof, including shipping, freight, handling and
forwarding expenses,

    (ii)

all costs, expenses and charges which are either paid or incurred in connection
with refinement of Products by a third party, including all smelter and refinery
charges and all weighing, sampling, assaying, representation and storage costs,
any umpire charges, and any penalties charged by the refinery or smelter, but
not including mining, milling or concentration charges paid or incurred with
respect to Products, and

    (iii)

all transport insurance on Products;


--------------------------------------------------------------------------------

5

e.      “Products” means all ores, concentrates, minerals and refined or
semi-refined products produced from the Property;

2.

Terms and Repurchase of Royalty

a.      Estimation of Royalty. The Royalty will consist of a 1.5% of Net Smelter
Return calculated on a quarterly basis on all Products extracted from, processed
and sold that originated from Commercial Operations on the Property from and
after Commercial Operation. The Royalty can be purchased for $500,000 per 1/3
(or 0.5%) payable to S P W Inc. or its assignee.

b.      Frequency of Payment of Royalty. The Royalty shall be due and payable
within ten (10) business days after the end date of each calendar quarter,
following Commercial Operation. The SPW Inc.’s Royalty in the area of the
Property will remain valid in all of Enertopia Corporation’s future business
activities.

c.      Method of Making Payments. All payments required hereunder may be mailed
or delivered to any single depository as SPW Inc. may instruct. If Enertopia
Corporation or assigns, the party paying the Royalty (the "Payor") makes a
payment or payments on account of the Royalty in accordance with the provisions
of this Schedule “B”, it will have no further responsibility for distribution of
the Royalty. All charges of the agent, trustee or depository will be borne
solely by the party receiving payments of Royalty. The delivery or the deposit
in the mail of any payment hereunder on or before the due date thereof shall be
deemed timely payment hereunder.

3.

Records and Reports

a.      Records, Inspection and Audit. Within seventy five (75) days following
the end of each calendar year, commencing with the year in which the Property is
brought into commercial production (the Payor shall deliver to SPW Inc. a
statement of the Royalty paid for said calendar year (the "Statement").

b.      Objections. All Royalty payments will be considered final and in full
satisfaction of all obligations of the Payor with respect thereto, unless within
ninety (90) days after receipt by SPW Inc. of a Statement in respect of such
Royalty payments. SPW Inc. disputes any calculation of Royalty by delivering to
the Payor a written notice (the "Objection Notice") describing and setting forth
a specific objection Upon delivery of an Objection Notice, SPW Inc. shall have
the right within a period of ninety (90) days from the date of the Objection
Notice, upon reasonable notice to the Payor, to inspect the Payor's books and
records relating to the Royalty payments made in the applicable calendar year
and to conduct an independent audit of such books and records at its own cost
and expense. All books and records used and kept by the Payor to calculate the
Royalty due hereunder will be kept in accordance with International Financial
Reporting Standards. If such audit determines that there has been a deficiency
or an excess in the Royalty payments made to SPW Inc. in the applicable calendar
year, such deficiency or excess will be resolved by adjusting the next payment
due hereunder. SPW Inc. will pay all the costs and expenses of such audit unless
a deficiency of five (5%) percent or more of the amount due is determined to
exist. The Payor will pay the costs and expenses of such audit if a deficiency
of five (5%) percent or more of the amount due is determined to exist.

c.      Objections. If SPW Inc. does not deliver an Objection Notice during the
ninety (90) day period after receipt of a Statement, all payments of Royalty for
the calendar year will be considered final and in full satisfaction of all
obligations of the Payor with respect thereto.

4.

Inurement

The Royalty reserved herein shall run with the land and be binding on all
subsequent owners of the Property, including any amendments, relocations,
patents of the same or additional or alternative rights to mine as may be
conferred by any changes in the mineral laws of the United States.

--------------------------------------------------------------------------------

6

5.

Assignments by SPW Inc.

SPW Inc. may transfer, pledge, mortgage, charge or otherwise encumber all or any
part of its right, title and interest in and to its Royalty reserved hereunder;
provided, however, that the Payor shall be under no obligation to make its
payments hereunder to such assignee, transferee, pledgee or other third party
until the Payor's receipt of notice concerning the assignment or transfer.

--------------------------------------------------------------------------------